Citation Nr: 0329618	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  97-23 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a low back 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana. 

The veteran's claims were remanded by the Board for further 
development in April 2001.  The April 2001 Board remand 
decision included the issue of entitlement to service 
connection for post-traumatic stress disorder.  Subsequent to 
that decision, the RO granted the veteran service connection 
for post-traumatic stress disorder.  Accordingly, a claim for 
entitlement to service connection for post-traumatic stress 
disorder is not currently before the Board.

In his June 1999 substantive appeal, the veteran requested a 
hearing before a Veterans Law Judge.  In February 2000 the 
veteran requested that he be given a hearing before a hearing 
officer at the RO in lieu of a hearing before a Veterans Law 
Judge.  The veteran provided testimony before a hearing 
officer in May 2000.  The veteran does not have any current 
outstanding hearing requests.

Medical records submitted by the veteran subsequent to the 
March 2003 supplemental statement of the case are not 
relevant to the veteran's claim for entitlement to service 
connection for a left shoulder disability.




FINDING OF FACT

Current left shoulder disability was initially demonstrated 
many years after discharge from service and has not been 
shown by competent evidence to be related to service.


CONCLUSION OF LAW

A chronic left shoulder disability was not incurred in or 
aggravated by active service, and arthritis of the left 
shoulder may not be presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim. VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002).  In this 
regard, VA will inform the veteran of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000). See 38 U.S.C.A. 
§ 5103A.

It is unclear, at this time, whether the VCAA applies to the 
claims in this current appeal because they were filed before 
enactment of VCAA.  See Kuzma v. Principi, No. 03-7032 (Fed. 
Cir., August 25, 2003).  However, the factual scenario in 
Kuzma, as well as in the prior Federal Circuit cases of 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002), and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002), cited 
therein, was that proceedings were complete before VA when 
the VCAA was enacted.  Clearly, that is not the case here.  
Furthermore, there is contrary legal precedent, see 
VAOPGCPREC 11-00, which holds the VCAA applies retroactively 
to claims pending on the date the law was enacted, such as 
these claims.  

With respect to notice, VA letters to the veteran, to 
specifically include as dated in May 2003, and rating 
decisions, statements of the case, and supplemental 
statements of the case, informed the appellant of the 
evidence necessary to substantiate his claims for service 
connection, as well as VA development activity.  As such, 
VA's duty to notify has been met.  See Quartuccio v. 
Principi, No. 01- 997 (U.S. Vet App. June 19, 2002).

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of VA 
and private post service treatment and examination.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Arthritis manifested to a compensable degree within one year 
of separation from service shall be presumed to have been 
incurred in or aggravated by active service, even though 
there is no record of such disease in service.  38 C.F.R. 
§§ 3.307. 3.309. 

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d) (2003).

The veteran submitted a claim for entitlement to service 
connection for a left shoulder disability in November 1997.  
The veteran asserted that he dislocated his left shoulder 
when he fell out of a helicopter when he was in Vietnam.  The 
veteran noted that he received a shrapnel injury to the right 
shoulder on the same day, and that all the medical attention 
was focused on his right shoulder, and that is why there was 
no record made of his left shoulder injury at that time.  

The veteran submitted a buddy statement that is dated in 
October 1997.  This fellow service man stated that he saw the 
veteran jump out of a helicopter and land on his shoulder 
when they were in Vietnam.  He reported that the veteran 
dislocated his left shoulder due to the fall, and that he had 
helped the veteran pop his left shoulder back into place.

A review of the veteran's service medical records do not show 
any complaints or findings related to the veteran's left 
shoulder.  The veteran noted on his August 1968 Report of 
Medical History, just prior to discharge from service, that 
he had never had a painful or "trick" shoulder.  The August 
1968 discharge examination report indicates that the veteran 
had normal upper extremities.  

Private medical records reveal that in November 1980 the 
veteran complained of pain over the greater tuberosity of the 
left shoulder.  The veteran reported that the left shoulder 
pain had been present for one year.  Examination of the left 
shoulder was unremarkable and there was no evidence of bone 
or joint abnormality.  The diagnosis was subacromial bursitis 
of the left shoulder.  In July 1989 the veteran complained of 
a two month history of left shoulder pain.  The veteran 
denied history of injury to the left shoulder.  The diagnosis 
was subacromial bursitis of the left shoulder.  In August 
1989 the veteran was noted to have acromioclavicular 
arthritis.

VA X-rays of the left shoulder taken in March 1996 revealed 
mild degenerative changes.  On VA examination in March 1996, 
the diagnoses included history of torn ligaments of the left 
shoulder.

Private medical records reveal that the veteran underwent 
left shoulder surgery for left rotator cuff repair and for 
subacromial decompression in March 1996.

At the May 2000 hearing before a hearing officer, the veteran 
testified that he dislocated his left shoulder when he jumped 
out of a helicopter in Vietnam.  The veteran asserted that he 
received treatment for his left shoulder at that time.  The 
veteran maintains that he has had trouble with his left 
shoulder ever since that injury in service.  The veteran did 
not think that he had received medical treatment for his left 
shoulder during the first year after discharge from service.  
The veteran stated that he had not received treatment for his 
left shoulder from the VA.

The Board notes that the service medical records do not 
indicate that the veteran had any left shoulder disability in 
service, that the veteran denied a history of shoulder 
disability when examined for discharge from service, and that 
the discharge examination report did not indicate any left 
shoulder disability.  There is no medical evidence of any 
disability of the left shoulder until November 1980, more 
than 20 years after discharge from service.  At the time of 
the November 1980 left shoulder treatment, the veteran 
reported only a one year history of left shoulder pain.  
Furthermore, when treated for left shoulder pain in July 
1989, the veteran denied a history of a left shoulder injury.  
There is no medical evidence indicating that the veteran's 
recent left shoulder disabilities, torn ligaments, rotator 
cuff tear, bursitis, or arthritis have any relationship with 
the veteran's service, or the year following discharge from 
service. 

The veteran's representative has asserted that since the 
veteran served in combat, and since a fellow soldier verified 
the veteran's combat injury, the veteran must be granted 
service connection for his current left shoulder disability.

The relevant combat veteran statute, 38 U.S.C.A. § 1154(b), 
specifically allows combat veterans, in certain 
circumstances, to use lay evidence to establish service 
connection of a disease or injury.  See, Jensen v. Brown, 19 
F.3d 1413, 1416-17 (Fed. Cir. 1994).  While section 1154(b) 
relaxes the evidentiary burden for a combat veteran, it is 
important to note to what section 1154(b) pertains. "Section 
1154(b) deals with the question whether a particular disease 
or injury was incurred or aggravated in service -- that is, 
what happened then -- not the questions of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required."  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).  

Therefore, the Board finds that although the veteran may have 
sustained an injury to his left shoulder in service, a 
chronic left shoulder disorder was not present during 
service, and arthritis of the left shoulder was not manifest 
within a year after the veteran's separation from service (so 
as to permit application of chronic disorder presumptions 
afforded for arthritis).  In addition, it has not been shown 
that a chronic left shoulder disorder developed after service 
as a result of any incident in service.  The Board notes that 
lay persons, such as the veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Accordingly, the Board concludes that a chronic left shoulder 
disorder was not incurred in or aggravated by service, and 
arthritis of the left shoulder may not be presumed to have 
been incurred in service.

In view of the foregoing, the Board finds the preponderance 
of the evidence is against entitlement to service connection 
for a chronic left shoulder disability.


ORDER

Entitlement to service connection for a left shoulder 
disability is denied.


REMAND

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The court found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

The veteran's March 1966 preinduction physical examination 
report and medical history indicate that the veteran had 
back strain residuals.  The veteran's September 1966 
entrance examination report and medical history indicates 
that the veteran had lumbo-sacral strain.  Included in the 
service medical records is a letter from a private physician 
indicating that that the veteran had been treated for low 
back pain with muscle spasm in February 1965.  The private 
physician noted that the veteran reported an eight year 
history of back pain.  The veteran's service medical records 
reveal frequent medical treatment for low back pain during 
service.  The impression included chronic back strain.  The 
August 1968 separation physical examination report and 
medical history indicate that the veteran had back pain with 
lifting heavy objects and referred to orthopedic 
examination.  No orthopedic examination report is included.  
The record further reveals that the veteran currently has a 
low back disability.  Accordingly, the Board is of the 
opinion that a VA orthopedic examination of the low back, 
with a medical opinion as to whether there was an increase 
in severity of a low back disability during service, and as 
to whether the veteran's current low back disability is 
etiologically related to the back complaints shown during 
service would be useful in adjudicating the appeal.

The veteran asserts that he currently has bilateral hearing 
loss due to exposure to acoustic trauma during service.  An 
April 1996 private audiological report does reveal that the 
veteran currently has bilateral hearing loss.  The Board 
further notes that the veteran has reported exposure to 
acoustic trauma while in combat in Vietnam.  He stated that 
he was near the big guns that were firing mortars at the 
enemy.  The record does reveal that the veteran was a light 
weapons infantryman in service.  It also reveals that the 
veteran was a first class machine gunner, that he was 
awarded the Combat Infantry Badge, and that he was awarded a 
Purple Heart due to a shrapnel wound.  Since the veteran 
served in combat as an infantryman, the Board concedes that 
the veteran was exposed to acoustic trauma during service.  
However, there is currently no medical evidence relating the 
veteran's current hearing loss to the inservice acoustical 
trauma, and the veteran has not had a current VA examination 
in order to determine the etiology of his current hearing 
loss.  Accordingly, the Board finds that a VA audiological 
examination is indicated.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent. 

2.  The RO should arrange for the veteran 
to be provided a VA audiological 
examination.  The examiner should examine 
the veteran's claims folder, including 
service medical records and the April 
1996 private audiological examination 
report, prior to examination of the 
veteran.  If the veteran is found to have 
hearing loss, the examiner is requested 
to provide an opinion as to whether it is 
at least as likely as not that the 
hearing loss is etiologically related to 
the veteran's exposure to acoustic trauma 
during service .  

3.  The RO should arrange for the veteran 
to be provided a VA orthopedic 
examination.  The examiner should examine 
the veteran's claims folder, to include 
the service medical records and the 
veteran's post service medical records, 
prior to examination of the veteran.  
After examining the veteran and 
diagnosing all current low back 
disability present, the examiner is asked 
to provide an opinion as to:

a.  Did the veteran have a chronic low 
back disability prior to service?
b.  Was a chronic low back disability 
shown during service?
c.  Is it at least as likely as not that 
the veteran had a chronic low back 
disability prior to service that 
increased in severity during service? 
d.  Is it at least as likely as not that 
any of the veteran's current back 
disabilities are etiologically related to 
service.

Reasons and bases for all opinions 
presented should be provided.

4.  The RO should then review the claims 
file to ensure that the VA examinations 
comply fully with the above instructions, 
and if not, the RO should take corrective 
action.  Stegall v. West, 11 Vet. App. 
268 (1998). 

5.  Upon completion of the above 
requested development, and any other 
necessary development, the RO must 
reconsider the veteran's claims.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction or if a 
timely notice of disagreement is received 
with respect to any other matter, the 
veteran and his representative should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond.  



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



